Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas, and Jacob Van Staphorst, and Nicholas Hubbard, 4 February 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



[Amsterdam] 4 February 1794.
Sir!

Confirming our last respects of 14 Ultimo, We have now but to transmit You the Account Current of the United States with us, up to 31st January last, the Balance whereon, due by us Holld. Curry. f 923,284.13.8. We transfer to the Credit of the United States in a New Account.
The Delivery of the Bonds the preceeding Month has been very brisk: Among them were 144. Bonds of the Half of the Loan the Undertakers reserved at their option. Thus of the last Three Millions Loan, 1644. Bonds have been absolutely sold: A number that We flatter ourselves to have the pleasure, to advise you the Monthly Increase of.
We are respectfully &c.
